Citation Nr: 0507493	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  97-19 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a thoracic spine 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The appeal ensued following a July 1996 rating decision 
which, in part, determined that no new and material evidence 
had been submitted to warrant reopening the claim of 
entitlement to service connection for a thoracic spine 
condition.  

The case was previously before the Board in June 1999, at 
which time it was determined that new and material evidence 
had been submitted and the case was remanded for additional 
development.  In a June 2003 Board decision, the claim was 
again remanded for consideration of evidence that was 
submitted after the case had been certified to the Board.  
This evidence had not first been considered by the RO.  See 
38 C.F.R. § 20.1304.  

The case has now been returned to the Board for further 
appellate consideration.  Unfortunately, for the reasons 
explained below, the Board cannot yet decide the claim for 
service connection for a thoracic spine disorder.  So this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC. VA will notify you if further 
action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
a thoracic spine condition.  She points out that she was 
treated during service on numerous occasions for back pain 
and that she was complaining of such at time of separation 
from service.  A review of the service medical records 
corroborates this.  

Post service private records dated in 1987 show continued 
treatment for back complaints for which the veteran reported 
a history of having for 5 years.  X-ray showed a very slight 
rotary scoliosis of the spine with convexity of the thoracic 
spine towards the right greatest at T5.  The veteran was 
treated in 1989 for chronic thoracolumbar paraspinous spasm 
with out clinical signs of myelopathy or radiculopathy.  A 
July 1993 VA examination revealed slight scoliosis of the 
spine.  

In September 1996, a private chiropractor reported that she 
had treated the veteran for several months due to mid back 
pain and other neck injuries sustained in a May 1996 motor 
vehicle accident.  The veteran reported that she had a prior 
injury to the back during service, and the chiropractor 
opined that the sclerotic changes were consistent with the 
injury she described.  Private records reflect that the 
veteran continued to be seen in 1997 for her back complaints.  

On VA in June 2001, the veteran reported intermittent back 
pain.  X-rays showed slight mild thoracic scoliosis and mild 
degenerative changes, but the examiner found no real 
objective findings, and the examiner described the X-rays as 
essentially normal.  

Unfortunately, no VA examiner has adequately addressed the 
veteran's assertion that her thoracic spine condition is of 
service origin.  Assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

In view of the foregoing, this case is REMANDED for further 
development:  

1.  The veteran should also be afforded 
the appropriate VA examination to 
determine whether she has a thoracic 
spine condition, and, if so, whether it 
is as likely as not related to her 
service.  

Following a review of the relevant 
medical records in the claims file, to 
include the veteran's medical history, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any thoracic spine 
disorder that may be present is causally 
related to any incident of service.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

2.  After completing any additional 
development deemed necessary, the AMC 
should readjudicate the claim for service 
connection.  If any benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




